Sognier, Judge,
dissenting.
I respectfully dissent to Division 1 of the majority’s opinion. I do not believe, as the majority apparently does, that we are constrained by St. Paul Fire &c. Ins. Co. v. Norman, 173 Ga. App. 198, 202 (2) (325 SE2d 810) (1984) and State of Ga. v. Graul, 181 Ga. App. 573 (3) (353 SE2d 70) (1987), to hold that the employer must also pay disability benefits during the period it continued to pay the claimant his regular salary pursuant to the “Salary Continuation Plan.” Both Norman and Graul are easily distinguishable. The issue on appeal in Graul was not credit for a salary continuation but a penalty imposed on the employer. In fact, Graul supports the idea that a credit ought to be given, since in Graul we affirmed an award granting the employer credit for a salary continuation. Id. at 574. In Norman, our rejection of a credit for the salary continuation was based on the employer’s complete failure to follow former Rules 12 and 25. In that case, the employer filed nothing — not even a First Report of Injury — to indicate to the Board that the employee had been injured. Neither case involved the doctrine of substantial compliance, which I believe to be the main issue here.
In the case at bar we do not have an employer who totally failed to act, as in Norman, nor do we have the issue of whether a penalty should be imposed on the employer, as in Graul. Rather, the ALJ found that the employer had substantially complied with the Board’s rules, and this finding was affirmed by the Board. In so finding, the ALJ also implicitly found that the claimant’s acceptance and retention of the $328 weekly wage continuation, when he could have insisted upon the alternative $135 weekly workers’ compensation benefit, in fact amounted to an election by the employee to accept the salary. In my view, that finding was correct and this court should affirm the ruling below. First, it was supported by evidence in the record showing that forms had been filed, and that the Board had been informed that the claimant was injured, and was receiving salary in lieu of workers’ compensation benefits. “ ‘[T]he courts on appeal are bound by findings if supported by any evidence.’ ” Handcrafted Furniture v. Black, 182 Ga. App. 115, 117 (2) (354 SE2d 696) (1987).
Second, there is ample support in the law for such an affirmance. OCGA § 1-3-1 (c) provides that “[a] substantial compliance with any statutory requirement . . . shall be deemed and held sufficient, and no proceeding shall be declared void for want of such compliance, unless expressly so provided by law.” No express provision in the law provides that substantial compliance in this case shall be insufficient. Rather, in this case, where by continuing to receive his salary the claimant received an amount almost three times greater than the possible workers’ compensation benefit to which he might otherwise have been entitled, the majority’s slavish adherence to technical language *41in the rule simply creates a windfall for the claimant. It has long been established that “ ‘one ought not in equity and good conscience retain money where he would be enriched unjustly at the expense of another.’ [Cit.]” Intl. Indem. Co. v. Bakco Acceptance, 172 Ga. App. 28, 32 (322 SE2d 78) (1984). Yet such unjust enrichment is precisely the result of the majority’s decision here.
Decided July 8, 1988
Rehearing denied July 26, 1988
Phillip M. Eddings, for appellant.
B. H. Levy, Jr., James L. Elliott, for appellee.
Moreover, the majority’s position flies in the face of the express provision in Rule 220 (b) that “[a]n injured employee who receives regular wages during disability shall not be entitled to weekly benefits for the same period.” (Emphasis supplied.) “ ‘Where there is an apparent conflict between different sections of the same statute, the duty of a court is to reconcile them, if possible, so as to make them consistent and harmonious with one another. [Cit.]’ ” Oxford v. Macon Telegraph &c. Co., 104 Ga. App. 788, 791 (123 SE2d 277) (1961). The fact that this provision is a rule enacted by an agency pursuant to a grant of legislative authority does not change our duty, as such rules have the force of law. See American Med. Intl. v. Charter Lake Hosp., 186 Ga. App. 204, 207 (366 SE2d 795) (1988). The majority opinion, while mentioning the language of Rule 220 (b) prohibiting injured employees from receiving workers’ compensation benefits while receiving regular wages for the same period, simply ignores that language in reaching its conclusion. I do not believe this result is equitable or proper, nor do I think it is necessary here.
Since I concur in Judge Beasley’s dissent as to Division 2 of the majority, and with the majority as to Division 3, I would affirm.
I am authorized to state that Judge Carley joins in this dissent and Presiding Judge Deen joins the dissent to Division 1 of the majority.